Case 2:20-cv-10949-LVP-MJH ECF No. 32-3 filed 04/27/20 PagelD.1051 Page1of4

EXHIBIT C
Case 2:20-cv-10949-LVP-MJH ECF No. 32-3 filed 04/27/20 PagelD.1052 Page 2 of 4

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DISTRICT

JAMAAL CAMERON; RICHARD
BRIGGS; RAJ LEE; MICHAEL
CAMERON; MATTHEW
SAUNDERS, individually and on
behalf of all others similarly situated,

Case 2:20-cv-10949-LVP-MJH
Plaintiffs,

V.

MICHAEL BOUCHARD, in his
official capacity as Sheriff of Oakland
County; CURTIS D. CHILDS, in his
official capacity as Commander of
Corrective Services; OAKLAND
COUNTY, MICHIGAN,

Defendants.

 

AFFIDAVIT OF CAPTAIN CURTIS CHILDS

Captain Curtis Childs, being first duly sworn, deposes and states:

1. That this Affidavit is made of my own personal knowledge and that if I am
swom to testify, I can give competent testimony of my own personal
knowledge in support of each paragraph of this Affidavit regarding conditions
at the main jail.

2. That I have been employed by the Oakland County Sheriff’s Office (“OCSO”)

since January 22, 1992. At all times relevant to the instant action I have
Case 2:20-cv-10949-LVP-MJH ECF No. 32-3 filed 04/27/20 PagelD.1053 Page 3 of 4

worked as a Captain at the Oakland County Jail since August 24, 2013. Myself
and Captain Molinar are the only direct reports to Major Charles Snarey who
has overall responsibility for the jail.

3. As of April 27, 2020, no inmate housed in the East Annex of Oakland County
Jail has tested positive for COVID-19.

4. As of April 27, 2020, nine (9) inmates in the Oakland County Jail have tested
positive for COVID-19 and remain quarantined.

5. The remainder of the inmates who previously tested positive have been

released or recovered and returned to general population.

I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is
true and correct.

Further, Affiant sayeth not.
Dated: April 27, 2020 /s/Captain Curtis Childs

CAPTAIN CURTIS CHILDS
*consent for signing given telephonically
Case 2:20-cv-10949-LVP-MJH ECF No. 32-3 filed 04/27/20 PagelD.1054 Page4of4

Due to the COVID-19 crisis, it was not possible to obtain a written signature on the
above Affidavit. I am an attorney admitted to the Eastern District of Michigan. On
April 27, 2020, I personally spoke with Captain Curtis Childs and read this Affidavit
to him. Captain Childs told me that the information in the above Affidavit is true,
and gave me verbal consent to sign on his behalf.

I declare under penalty of perjury, under 28 U.S.C. § 1746, that the
foregoing is true and correct.

/s/Steven M. Potter (P33344)
Steven M. Potter (P33344)
Attorney for Defendants
